OPINION ON MOTION POR REHEARING.
ELLISON, J.
In support of a motion for rehearing our attention has for the first time been called to the cases of Harper v. Ins. Co., 18 Mo. 109, and Overton v. Ins. Co. 39 Mo. 122. The foregoing opinion in no way conflicts with those cases. It is true that Judge Scott, because of the clause in that policy (not found in the one in controversy) viz., “if the party .shall die by the hands' of justice,” remarked that such words showed that the parties meant by the succeeding words, “in the known violation of any law,” that the policy would not be avoided unless the killing of the insured was justifiable. Notwithstanding that expression, no one would contend that it was meant to say, that if the insured met his death in a mutual murderous combat, he would not avoid the policy, although his killing was not justifiable. If two start out to meet, each bent on murdering the other, the killing of either would not be justifiable, and yet each would be guilty of a felony; one of actual murder and the other of an attempt to murder. That this is the correct view of that decision is shown by the statement of the judge that the clause of the policy now in controversy covered those instances in which the insured died in the commission of a felony. That Davis was committing, or did commit, a felony when he met his death, we think is sufficiently demonstrated by the facts stated in the opinion.
The Overton case decides that where the insured met his death in an encounter such as that if he had killed his adversary he would have been justified, the terms of the policy were not violated. But no one could say that if the effect of the shots exchanged by Bryan and Davis had been just the reverse of what they were, Davis would have been justified and exonerated in the eye of the law.
*722If we could find ourselves supported by the law we would readily lend ouf aid to these children in their effort to sustain the policy. But finding no legal justification for the judgment we must overrule the motion and order its'reversal.
All concur.